I concur in a reversal of the judgment. The tax deed is assailed on the ground that the county treasurer failed to make a return of tax sale. By the provisions of SDC 57.1111, the county treasurer is required to file in the office of the county auditor a return of his sale, retaining a copy in his office, showing the land sold, the names of purchasers and the sums paid by them and also a copy of the notice of sale, with a certificate of the advertisement, verified by an affidavit. The court found and the evidence discloses that the county treasurer did not comply with this section. The tax deed appears regular and valid on its face and was placed of record more than three years before the commencement of this action. Defendants rely on the provisions of SDC 57.0903, as amended by Chap. 337, Laws 1941, which provide that no action shall be commenced by the former owner or any person claiming under him to recover posession of any real property which has been sold and conveyed by deed for non-payment of taxes or to avoid such deed unless the action is commenced within three years after the recording of the deed.
This statutory limitation does not run in favor of a deed which is void on its face, and not merely voidable, or which though regular on its face is void because of jurisdictional defects. Parker v. Norton, 506, 71 S.D. 26 N.W.2d 453, and cases cited. A deed is void as to prevent the operation of the statute when there is a fundamental or jurisdictional defect in the proceedings either disclosed on the face of the deed or upon the records of the proceedings. The statute applies only to sales invalid because of irregularities, informalities and defects of form.
If there was in fact no sale of the land in controversy for delinquent taxes in 1929 or if the treasurer had no authority *Page 241 
to sell, there would have been no basis for the issuance of the tax deed and the rights of the plaintiff would not be cut off by the three-year statute of limitations. There is no provision in section 57.1111, supra, indicating that the failure to make such return invalidates the sale. While a return of tax sale filed by the treasurer with the auditor is made "evidence of the regularity of the proceedings", there are other statutes providing a method of proving regularity of a tax sale. By the provisions of SDC 57.1106, a certificate of sale is made "presumptive evidence of the regularity of all prior proceedings." By the provisions of SDC 57.1120, a tax deed is made prima facie evidence of the "regularity of all proceedings from the valuation of the land by the assessor up to the execution of the deed." It is admitted that the tax deed is valid upon its face. A prima facie case that the land was sold in 1929 was therefore made. The record discloses no evidence to overcome the presumption indulged in favor of the regularity of the sale. It is plaintiff's theory that the omission complained of is a jurisdictional defect and renders the deed void.
The case of Huckstedt v. Jamison, 59 S.D. 464, 240 N.W. 506, although involving the failure of a county treasurer to file return of tax sale, did not adjudicate the question before us. Since the action was brought within three years after the recording of the tax deed, the statute of limitations did not apply. It cannot be considered as a determination that the omission complained of was a jurisdictional defect rendering the deed void.
In the case of Cain v. Ehrler, 33 S.D. 536, 146 N.W. 694, relied on by plaintiff, tax deed was executed without giving the statutory notice of the expiration of the period of redemption. There has been some confusion and apparent conflict in decisions of this court as appears from the opinion in that case on rehearing, 36 S.D. 127, 153 N.W. 941, as to the test to be applied in determining whether or not a defect in a tax proceeding is jurisdictional. There is, however, no support in that decision for plaintiff's position. As is well stated by the court in Lind v. Stubblefield, 138 Okla. 280, 282 P. 365, 366, referring to the failure to give notice of the expiration of the right to redeem: "Notice in *Page 242 
this connection is analogous to process in the courts; and it is well known that a judgment, even so solemn a document as it is, is absolutely void unless the defendant has been served with process, with personal service, or some substituted service, provided by law. Otherwise he is deprived of his property without due process of law. And a judgment is equally as void, where it recites on its face that the defendant has been served regular process, as any other void judgment, when the judgment roll or the proceedings disclose that the defendant has not been served with process. A judgment of this character is void, absolutely void, and can be stricken down at any time." See also Small v. Hull, 96 Mont. 525, 32 P.2d 4. Suffice it to say that the failure of the treasurer to file a return of tax sale did not deprive plaintiff of his property without due process and cannot be placed in the same category with failure to give notice of expiration of the period of redemption. The record discloses no jurisdictional defect in the tax sale proceeding.
For the foregoing reasons, I think the three-year statute of limitations is effective to cut off the right of the plaintiff to attack the deed because of the omission of the treasurer to file a return of tax sale.
SMITH, J., concurs.